Citation Nr: 1427459	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date before April 28, 1999, for the grant of a total disability rating for compensation based on individual unemployability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1975 to March 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in July 2012, the Board denied the claim for an effective date before April 28, 1999, for the grant of a total disability rating for compensation based on individual unemployability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2013 in a Memorandum Decision, the Court vacated and remanded the Board's decision for further proceedings consistent with the Memorandum Decision. 

The appeal is REMANDED to an Agency of Original Jurisdiction. .


REMAND

The Court determined that the Board failed to address whether the VA treatment records from January to March 1999 constituted an informal claim under 38 C.F.R. § 3.157(b).  

Due process requires that the determination of whether VA records from January to March 1999 constituted an informal claim under 38 C.F.R. § 3.157(b) be made in first instance by an Agency of Original Jurisdiction.  Also before April 28, 1999, the Veteran's service-connected disabilities were schizophrenia, rated 50 percent, and left inguinal hernia, rated noncompensable or zero percent.  The combined rating was 50 percent.  



Therefore before April 28, 1999, the Veteran did not meet the criteria for consideration of a schedular total disability rating under 38 C.F.R. § 4.16(a).  Accordingly, an effective date for the grant of a total disability rating before April 28, 1999, if warranted, would be an extraschedular basis under 38 C.F.R. § 4.16(b). 

The Board is prohibited from assigning a total disability rating based on individual unemployability on the basis of 38 C.F.R. § 4.16(b) in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate whether the VA treatment records from January to March 1999 constituted an informal claim for increase under 38 C.F.R. § 3.157(b).  

2.  If there is an informal claim for increase before April 28, 1999:

i).  Request records from the Social Security Administration and,  

ii).  Refer the claim for a total disability rating under 38 C.F.R. § 4.16(b) to the VA Director of Compensation.

2.  If any benefit is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



